DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on October 8, 2021, claims 1, 7, 11, 15, and 17 have been amended, and claim 12 has been canceled.  Accordingly, claims 1-11 and 13-20 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on October 8, 2021, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated July 15, 2021, are hereby withdrawn unless specifically noted below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0128331 to Grosse (hereinafter, “Grosse”).
Regarding claim 1, Grosse teaches a garment (Figs. 1-7; Abstract), comprising: a base layer comprising a waistband (See Figs. 4-7; base layer is formed of the garment excluding outer shell panel (2a) and pocket panel (7); base layer includes waistband (16)); and an outer layer (outer shell panel (2a) and pocket panel (7)), wherein the outer layer extends around less than an entire circumference of the garment (See annotated Fig. 3 of Grosse below; the outer layer does not extend around an entire circumference of the garment at various points along the garment, for example, at circumference lines A and B), wherein the outer layer includes a periphery that has an upper end that defines a concave down shape (See Fig. 2; pocket panel (7) forming a portion of the outer has a periphery with an upper end at seam (1) that defines a concave down shape), the upper end being spaced apart from the waistband of the base layer (See Fig. 2; upper end of pocket panel (7) is spaced apart from waistband (16) by back panel (15)), and wherein the outer layer is coupled to the base layer at less than an entirety of the periphery (See Fig. 2; the periphery of the outer layer is not entirely coupled to the base layer at the pocket openings at the bottom of pocket panel (7)).

    PNG
    media_image1.png
    349
    562
    media_image1.png
    Greyscale

Annotated Fig. 3 of Grosse
Regarding claim 2, Grosse teaches wherein the base layer comprises a compressive material (base layer includes thigh control panels (11) formed of tight, supportive stretch material; [0006], [0014], [0037]-[0038], [0045]-[0046]).
Regarding claim 3, Grosse teaches wherein the base layer is configured to lay flat against a wearer's skin (base layer has a tight fit that is close to the body; [0006], [0046]).
Regarding claim 5, Grosse teaches wherein the outer layer comprises a first portion disposed on a front side of the garment (outer shell panel (2a)) and a second portion disposed on a back side of the garment (pocket panel (7)).
Regarding claim 7, Grosse teaches wherein the outer layer extends downwards from an area proximate to and spaced apart from the waistband (See Fig. 2; pocket panel (7) extends downward and is spaced apart from waistband (16) by back panel (15) proximate the waistband).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grosse as applied to claims 1 and 5 above, and further in view of US 2019/0015283 to Jackson (hereinafter, “Jackson”).
Regarding claim 6, Grosse does not teach wherein the outer layer does not cover lateral sides of the garment between the first portion and the second portion.
However, Jackson, in a related lower body compressive apparel art, is directed to a compression hip tensioning garment designed to provide compressive support to the lower body (See Jackson, Abstract).  The garment includes front and rear panels (31, 32, 33, 34) coupled on each side by an attachment band (35) having a width.  More wherein the outer layer does not cover lateral sides of the garment between the first portion and the second portion (See Jackson, Fig. 3; the lateral sides of the garment of Jackson are occupied by attachment bands (35) which have a measureable width to space apart the front and rear panels by a distance).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to incorporate the attachment band of Jackson as a substitution for the existing vertical seam (6) of Grosse that couples the front and rear portions of the outer layer of Grosse.  The resulting structure would have two seams along each side of the newly incorporated attachment band to connect to the front and rear panels of the outer layer of Grosse, the front and rear panels of the garment as modified being separated by a distance defined by the measurable width of the newly incorporated attachment band in which the outer layer does not cover the lateral sides.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to incorporate the attachment band of Jackson as a substitution for the existing vertical seam of Grosse as described above in order to provide an additional area of bi-directional stretch that is resiliently and compressively flexible over the lateral thigh and/or hip area of the user to promote more stable joint movement, better posture, and protection from injury while being worn (See Jackson, [0010], [0024]). 
Claims 4, 8-9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grosse (as applied to claim 1, regarding claims 4 and 8-9), and further in view of US 2017/0318868 to Luong (hereinafter, “Luong”).
Regarding claim 4, Grosse does not teach wherein the outer layer is coupled to the base layer using seam tape.
wherein the outer layer is coupled to the base layer using seam tape (See Luong, Fig. 6E; seam tape (80) couples and reinforces connection between outer layer (16) and base layer (12); [0040]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to apply the seam tape of Luong along the seam coupling the outer and base layers of the garment of Grosse.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to apply the seam tape of Luong along the seam coupling the outer and base layers of the garment of Grosse in order to provide additional reinforcement at the coupling of the layers along the seam (See Luong, [0040]).  
Regarding claim 8, Grosse does not teach wherein the base layer is substantially seamless.
However, as described above, Luong, in a related multilayered athletic lower body apparel art, is directed to an article of apparel, such as pants, that have a form-fitting inner layer and a lower, more freely-fitting outer layer joined together (See Luong, Figs. 1-5; Abstract).  More specifically Luong teaches wherein the base layer is substantially seamless (the base layer (12) of Luong may comprise a seamless construction; [0025]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the base layer of Grosse to be formed from a seamless 
Regarding claim 9, the modified garment of Grosse (i.e., Grosse in view of Luong, as described with respect to claims 1 and 8) further teaches wherein the base layer includes a first, seamless leg portion and a second, seamless leg portion (See Grosse, Fig. 4; the base layer of Grosse includes first and second leg portions).
Regarding claim 11, Grosse teaches a garment (See Grosse, Figs. 1-7; Abstract), comprising: a base layer comprising a waistband and leg portions of a compressive material (See Figs. 4-7; base layer is formed of the garment excluding outer shell panel (2a) and pocket panel (7); base layer includes waistband (16); base layer includes first and second leg portions; base layer includes thigh control panels (11) formed of tight, supportive stretch material; See Grosse, [0006], [0014], [0037]-[0038], [0045]-[0046]); an outer layer positioned outward of at least a portion of the compressive material (outer shell panel (2a) and pocket panel (7) are positioned outward of base layer); and coupling the outer layer to the base layer along less than an entirety of a periphery of the outer layer (See Grosse, Fig. 2; the periphery of the outer layer is not entirely coupled to the base layer at the pocket openings at the bottom of pocket panel (7)), the outer layer having an upper end that defines a concave down shape and is spaced apart from the waistband (See Grosse, Fig. 2; pocket panel (7) , wherein the outer layer is configured to cover less than an entire circumference of a wearer of the garment (See annotated Fig. 3 of Grosse above; the outer layer does not extend around an entire circumference of the wearer of the garment at various points along the garment, for example, at circumference lines A and B), and wherein the base layer extends around at least a portion of the circumference not covered by the outer layer (See Grosse, Figs. 3-7; base layer extends around portion of circumference not covered by outer layer (2a, 7)).
That said, although Grosse does teach coupling the outer layer to the base layer along less than an entirety of a periphery of the outer layer, as described above, Grosse does not teach wherein said coupling is with seam tape.
However, Luong, in a related multilayered athletic lower body apparel art, is directed to an article of apparel, such as pants, that have a form-fitting inner layer and a lower, more freely-fitting outer layer joined together (See Luong, Figs. 1-5; Abstract).  More specifically, Luong teaches seam tape coupling the outer layer to the base layer along less than an entirety of a periphery of the outer layer (See Luong, Fig. 6E; seam tape (80) couples and reinforces connection between outer layer (16) and base layer (12) while bottom margin (58) remains uncoupled; [0040]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to apply the seam tape of Luong along the seam coupling the outer and base layers of the garment of Grosse.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to apply the seam tape of Luong along the 
Regarding claim 13, the modified garment of Grosse (i.e., Grosse in view of Luong, as described with respect to claim 11) further teaches wherein the outer layer comprises a first portion disposed on a front side of the garment (See Grosse, Fig. 3; outer shell panel (2a)) and a second portion disposed on a back side of the garment (See Grosse, Fig. 3; pocket panel (7)).
Regarding claim 14, the modified garment of Grosse (i.e., Grosse in view of Luong, as described with respect to claim 11) further teaches wherein the portion of the circumference not covered by the outer layer includes a portion configured to cover a wearer's lateral thigh regions (See Annotated Fig. 3 of Grosse above; portion not covered by panels (2a, 7) includes wearer’s lateral thigh region).
Regarding claim 15, the modified garment of Grosse (i.e., Grosse in view of Luong, as described with respect to claim 11) further teaches wherein the leg portions of the base layer include a first leg portion and a second leg portion (See Grosse, Fig. 4; the base layer of Grosse includes first and second leg portions).
That said, the modified garment of Grosse (i.e., Grosse in view of Luong, as described with respect to claim 11) does not teach the first and second leg portions being seamless.
However, as described above, Luong, in a related multilayered athletic lower body apparel art, is directed to an article of apparel, such as pants, that have a form-fitting inner layer and a lower, more freely-fitting outer layer joined together (See Luong, the first and second leg portions being seamless (the base layer (12) of Luong including first and second leg portions (15, 17) may comprise a seamless construction; [0025]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the leg portions of the modified garment of Grosse (i.e., Grosse in view of Luong, as described with respect to claim 11) to be formed from a seamless construction as disclosed by Luong.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the leg portions of the modified garment of Grosse to be formed from a seamless construction as disclosed by Luong in order to use well-known and understood production processes (e.g., knitting or weaving) to reduce a number of production and assembly steps required for manufacturing the garment by instead forming portions of the garment as a single piece (See Luong, [0025]).
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grosse in view of Luong (as applied to claims 1 and 8-9 regarding claim 10, and as applied to claims 11 and 15 regarding claim 16), and further in view of US 2010/0130903 to Rock (hereinafter, “Rock”).
Regarding claim 10, the modified garment of Grosse (i.e., Grosse in view of Luong, as described with respect to claims 1 and 8-9) does not explicitly teach wherein the base layer includes a seam coupling the first, seamless leg portion to the second, seamless leg portion.
However, Rock, in a related compression pants art, is directed to a compression pant garment (See Rock, Fig. 1; Abstract) having leg portions comprising individual pant wherein the base layer includes a seam coupling the first, seamless leg portion to the second, seamless leg portion (See Rock, Fig. 1; base layer (10) has seam (19) coupling first and second, seamless leg portions (11a, 11b)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the base layer construction of the modified garment of Grosse (i.e., Grosse in view of Luong, as described with respect to claims 1 and 8-9) to have the leg portions coupled by a seam as disclosed by Rock.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the base layer construction of the modified garment of Grosse to have the leg portions coupled by a seam as disclosed by Rock in order to provide a more simplified production process for constructing the base layer (i.e., a cut-and-sewn process; See Rock, [0043]) wherein the individual, tubular leg portions can be formed independently and then coupled together by stitching in a routine, well-known process that is adaptable to a high-productivity, assembly line environment. 
Regarding claim 16, the modified garment of Grosse (i.e., Grosse in view of Luong, as described with respect to claims 11 and 15) does not explicitly teach wherein the base layer includes a seam coupling the first leg portion to the second leg portion.
However, as discussed above, Rock, in a related compression pants art, is directed to a compression pant garment (See Rock, Fig. 1; Abstract) having leg portions comprising individual pant legs (11a, 11b) that have a seamless construction and are then joined at a seam (19) to form the garment (See Rock, [0042]-[0043]).  Specifically, wherein the base layer includes a seam coupling the first leg portion to the second leg portion (See Rock, Fig. 1; base layer (10) has seam (19) coupling first and second, seamless leg portions (11a, 11b)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the base layer construction of the modified garment of Grosse (i.e., Grosse in view of Luong, as described with respect to claims 11 and 15) to have the leg portions coupled by a seam as disclosed by Rock.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the base layer construction of the modified garment of Grosse to have the leg portions coupled by a seam as disclosed by Rock in order to provide a more simplified production process for constructing the base layer (i.e., a cut-and-sewn process; See Rock, [0043]) wherein the individual, tubular leg portions can be formed independently and then coupled together by stitching in a routine, well-known process that is adaptable to a high-productivity, assembly line environment. 
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luong in view of Rock.
Regarding claim 17, Luong teaches a garment (Figs. 1-5; article (10)), comprising: a base layer (12) comprising a compressive material (layer (12) comprises a stretch textile that provides a tight, form-fitting part of article (10) that is able to exert compressive force on a wearer; [0022]-[0024]) including a first region having a first stretch resistance, a second region having a second stretch resistance, and a third region having a third stretch resistance (See annotated Fig. 1 of Luong below; first, second, and third regions are formed from the stretch textile of layer (12) having a , the third region being spaced apart from a waist portion (upper end of third region proximate upper margin (20) is spaced from an upper perimeter of the waistband), and the first region extending between the third region and the second region (See annotated Fig. 1 of Luong below; portion of first region proximate knee extends between second and third regions); and an outer layer positioned outward of the base layer (Figs. 2-5; base layer (12) is positioned underneath outer layer (16); [0035]), the outer layer comprising a front side portion and a back side portion (Fig. 4; layer (16) includes first and second panel portions (28, 32)), the front side portion having an upper end that is coupled to the third region of the base layer (Fig. 4; upper end of first panel portion (28) is coupled to third region along coupling (40)) and is configured to cover the first region and to not cover the second region (Fig. 4; first panel portion (28) covers first region (i.e., the front region) and not the second region (i.e., the rear region)), and the rear side portion being configured to cover the second region and to not cover the first region (Fig. 4; second panel portion (32) covers second region (i.e., the rear region) and not the first region (i.e., the front region)), wherein the outer layer is configured to not cover a lateral thigh portion of at least one leg of a wearer's lower body (Figs. 2A & 2B; spaces (52, 54) in outer layer (16) correspond to a wearer’s lateral thigh regions), and wherein the base layer is configured to cover at least a portion of the lateral thigh portion (Figs. 2A & 2B; base layer (12) extends through areas formed by spaces (52, 54) in outer layer (16) corresponding to lateral thigh of a wearer), and wherein the base layer further comprises a bottom end that is configured to be located proximate to a knee of the wearer (See annotated Fig. 1 of Luong below; bottom ends of base layer proximate reference characters (15, 17) are considered to be located .

    PNG
    media_image2.png
    590
    489
    media_image2.png
    Greyscale

Annotated Fig. 1 of Luong
That said, although Luong teaches first, second, and third regions each having stretch resistances, Luong does not teach wherein the first stretch resistance, the second stretch resistance, and the third stretch resistance are different.
However, Rock, in a related compression pants art, is directed to a compression pant garment (Fig. 1; Abstract) having leg portions (11) comprising individual pant legs (11a, 11b) that have a seamless construction and are joined to form the garment (10) wherein the first stretch resistance, the second stretch resistance, and the third stretch resistance are different (the regions (12a-c) have different levels of compression, i.e. stretch resistance; [0011]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the regions of the base layer of Luong to each have different stretch resistances as disclosed by Rock.  It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the regions of the base layer of Luong to each have different stretch resistances as disclosed by Rock in order to provide tailored support for different muscle regions of a wearer’s body (See Rock, [0009]-[0011], [0061]).
Regarding claim 18, the modified garment of Luong (i.e., Luong in view of Rock as described with respect to claim 17 above) further teaches seam tape coupling the outer layer to the base layer (See Luong, Fig. 6E; seam tape (80) reinforces couplings (40, 42) between layers (12, 16); [0040]).
Regarding claim 19, the modified garment of Luong (i.e., Luong in view of Rock as described with respect to claims 17-18 above) further teaches wherein the seam tape couples lateral portions of the front side portion and the back side portion to the base layer (See Luong Fig. 6E; seam tape (80) couples lateral edges (35, 37) of the front (28) and back (32) to the base layer (12)).  
upper portions (upper margin (20)) where the first layer (12) and the front side and back side portions of the second layer (16) are secured to one another (See Fig. 6E; [0023]), Luong does not explicitly teach that the seam tape couples upper portions of the front side portion and the back side portion to the base layer.
However, as discussed above, Luong teaches the use of seam tape for providing additional reinforcement at couplings (See, [0040]). 
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to also apply the seam tape of Luong along the upper margin coupling of the first and second layers of the modified garment of Luong (i.e., Luong in view of Rock as described above).  One of ordinary skill in the art at the time of filing of the invention would have been motivated to also apply the seam tape of Luong along the upper margin coupling of the first and second layers of the modified garment of Luong in order to provide additional reinforcement at the coupling of the layers along the upper margin (See Luong, [0040]).  
Regarding claim 20, the modified garment of Luong (i.e., Luong in view of Rock as described with respect to claims 17-18 above) further teaches wherein the base layer includes a first, seamless leg portion (See Luong; base layer (12) including leg portion (15) comprises a seamless construction; [0025]) including at least part of the first region, at least part of the second region, and at least part of the third region (See annotated Fig. 1 of Luong above; each leg portion (15, 17) includes at least part of each of the first, second, and third regions), and a second, seamless leg portion (See Luong; base layer (12) including leg portion (17) comprises a seamless construction; [0025]) including at least part of the first region, at least part of the second region, and at least part of the third region (See annotated Fig. 1 of Luong above; each leg portion (15, 17) includes at least part of each of the first, second, and third regions).  
That said, Luong does not explicitly teach the base layer further including a seam coupling the first, seamless leg portion to the second, seamless leg portion.
However, Rock, in a related compression pants art, is directed to a compression pant garment (Fig. 1; Abstract) having leg portions (11) comprising individual pant legs (11a, 11b) that have a seamless construction and are then joined at a seam (19) to form the garment (10)(See [0042]-[0043]).  Specifically, Rock teaches the base layer further including a seam coupling the first, seamless leg portion to the second, seamless leg portion (See Rock, Fig. 1; base layer (10) includes seam (19) coupling leg portions (11a, 11b)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the base layer construction of the modified garment of Luong (i.e., Luong in view of Rock as described above) to instead have the leg portions coupled by a seam as disclosed by Rock.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the base layer construction of the modified garment of Luong to instead have the leg portions coupled by a seam as disclosed by Rock in order to provide a more simplified production process for constructing the base layer (i.e., a cut-and-sewn process; See Rock, [0043]) wherein the individual, tubular leg portions can be formed independently and then coupled together by stitching in a routine, well-known process that is adaptable to a high-productivity, assembly line environment.
Response to Arguments
In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, filed October 8, 2021, with respect to the rejection of the claims under 35 USC §§ 102 and 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
In response to Applicant’s argument that Luong does not disclose a garment with a base layer having a bottom end located proximate the knee of a wearer, Examiner respectfully disagrees.  Examiner notes that claim 17, as amended, recites the limitation “wherein the base layer further comprises a bottom end that is configured to be located proximate to a knee of the wearer” which includes a functional limitation of the bottom end (i.e., the portion following “configured to”).  That said, and as discussed in the rejection above, the bottom end of base layer of Luong as illustrated in annotated Fig. 1 of Luong above is considered to be located proximate a knee of a wearer due to the broad definition of the term “proximate”.  
In addition or alternative to the above discussion, Examiner further notes that a recitation of the intended use of the claimed invention (i.e., the relative positioning of the bottom end of the base layer recited in the claim) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  That said, due to the fabric construction of the 
Accordingly, all limitations of the claims are taught by the combination of Grosse, Jackson, Luong, and Rock in the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2012/0260400 to Franz; US 2005/0229293 to Miller; US 2016/0095367 to Curran; US 2019/0150540 to Otashevich et al.; and US 2006/0230488 to Rudolph are all directed to multilayered and/or multi-paneled lower body apparel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732